DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
U.S. Patent Documents 1-4 in the IDS dated 8/24/2021 have not been considered because they do not correspond to a proper document. For example, US 2017/000189 (three 0’s) is not a proper document. The Examiner notes that US 2017/0000189 (four 0’s) is a proper document.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Regarding claim 1, the claim limitation “the that vent” should be changed to –the the flap covers—to clarify what “it” refers to. 
Regarding claim 8, the claim limitation “wherein area of each” should be changed to –wherein an area of each—to correct a grammatical error. Moreover, the claim limitation “the cross-section area of the combustion bore” should be changed to –a cross-section area of the combustion bore” to provide an antecedent basis for “a cross-section area.” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim limitation “low-thermal-expansion glass” is indefinite because the word “low” is a relative term. Moreover, the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any glass will be considered “low-thermal-expansion.” Therefore, claim 12 is rejected for its dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	
Claims 1-4, 6-7, and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenthal (US 2008/0023003).
Regarding claim 1, Rosenthal discloses a portable vaporizer (abstract) for producing smoke (para. 112) the vaporizer (105; Fig. 2; “a hollow body”) for retaining a compound such as tobacco, herbs, or other combustible plant substances (para. 95; “configured to hold a substance”) comprising:
a venting body (130; “tube”) including a combustion bore (see Fig. 3; located at the heating body fastener 150), body vents (135; “vents”), the body vents include louvers (148; “each of the vents being covered by a flap of a plurality of flaps”), which operatively block airflow through the body vents (para. 56; 
wherein, the louvers include a heat-activated bimetal element that adjusts the position of the louvers according to the temperature of the airflow (para. 56). 
Regarding the claim limitation “wherein, when a combustion front of a substance recedes into the combustion bore, any flap of the flaps that is heated to a threshold temperature bends away, thereby uncovering the vent it covers, and when cooled, that flap regains its initial shape so as to cover that vent,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. 
However, because the louvers of Rosenthal is identical to the claimed invention, it is capable of being operated with identical characteristics. Specifically, Rosenthal has the same structure and is made of the same material as claimed (see claim 4 and 15) Moreover, the limitation is a contingent limitation. "The broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Regarding claim 2, Rosenthal discloses the louvers are connected to the body vents by a knob or lever (para. 56; “connected to the hollow body by a fixture”).
Regarding claim 3, Rosenthal discloses vaporizer (15) has a tubular shape (see Fig. 2)
Regarding claim 4 and 6-7, Rosenthal discloses wherein the louver (148) is a heat-activated bimetal element (para. 56; “heat-activated shape memory alloy,” “a heat activated material,” and “a bimetal,”). 
Regarding claim 9, Rosenthal discloses an elongate inner vessel (110; “inhaling bore”) available for inhalation therethrough (para. 54). 
Regarding claim 10
Regarding claims 11-12, Rosenthal discloses the heating body (125) and the elongate inner vessel (110) can be made of transparent borosilicate glass (para. 59; “low-thermal-expansion glass” in view of the 112b rejection above).
Regarding claim 13, the claim limitation “the threshold temperature is in the range of 100-900°C,” Rosenthal discloses the louver (148) which is substantially identical in both structure and composition to the claimed invention and therefore is expected to have a threshold temperature in the range of 100-900°C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Rosenthal’s louver is rectangular (see Fig. 2), which is identical to the claimed flap being rectangular (see Fig. 16), and is made of a heat-activated bimetal element (para. 56), which is identical to the claimed heat activated flap (see claim 6). 
Regarding claim 14, Merriam-Webster dictionary defines “perforated” as “having a hole” and “line” as “a narrow elongated mark.” Therefore, Rosenthal discloses the vent (135) is in the shape of a perforated line (see Fig. 2). 
Regarding claim 15, Rosenthal discloses the vent (135) is shaped as a rectangle (see Fig. 2).
Regarding claim 16, Rosenthal discloses the louver (148) is shaped as a rectangle (see Fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal (US 2008/0023003), as applied to claim 1 above.
Regarding claim 8, Rosenthal discloses the device as discussed above with respect to claim 1 comprising the body vents (135) and the combustion bore (see Fig. 3; located at the heating body fastener 150). Rosenthal further teaches that the exact size of the body vents can be varied such as using larger vent sizes, the size of the vents can be chosen to affect the drawing pressure necessary to produce a given airflow through the vaporizer (para. 55).
However, Rosenthal does not explicitly teach wherein an area of each of the one or more vents is larger than a cross-section area of the combustion bore. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the relative dimensions of the body vents combustion bore because (a) Rosenthal suggests increasing the size of the vents to affect the airflow through the vaporizer; and (b) such a modification involves a mere change in the relative dimensions of the claim elements. “Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal (US 2008/0023003) as applied to claim 1 above, and further in view of Davidson et al. (US 2019/0001087).
Regarding claims 5, Rosenthal discloses the device as discussed above with respect to claim 1, wherein the louver (148) is a heat-activated bimetal element (para. 56). 
However, Rosenthal is silent as to the flap comprises Nitinol. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the louver made of a bimetal element of Rosenthal to be nitinol as in Davidson because nitinol is known to deform in response to heat and deform back upon cooling (Davidson; para. 159) and the selection of a known material based on its suitability is obvious to one of ordinary skill in the art. See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steinberg (US 2009/0032034) discloses a vaporization pipe comprising a thermo-mechanical airflow shutter (84) for controlling airflow in response to temperature (para. 74), the shutter made from a bimetallic strip to partially block the pair passage, such that when exposed to a high temperature, the shutter bends to open the airway (para. 74-75).
Bowen (US 2018/0199627) discloses a vaporizing device comprising a flow modulator (Fig. 6A; 628) comprising a bi-metallic valve element of a first metal (464) and a second metal (648) which physically blocks the modulator (para. 124), and then open in response to being heated (see Fig. 6B; para. 127).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712